             Case 1:21-cv-01247-JEB Document 8-1 Filed 05/27/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ENERGY POLICY ADVOCATES                             )
                                                    )
                       Plaintiff,                   )
        v.                                          )       Case No. 1:21-cv-1247-JEB
                                                    )
UNITED STATES DEPARTMENT OF                         )
THE INTERIOR                                        )
                                                    )
                 Defendant.                         )

                      MEMORANDUM IN SUPPORT OF PLAINTIFF’S
                      MOTION FOR A PRELIMINIARY INJUNCTION

   I.         INTRODUCTION

        Plaintiff Energy Policy Advocates (“EPA”), a non-profit organization dedicated to

obtaining and disseminating public information concerning energy and environmental policy,

brings this Motion for a Preliminary Injunction to expedite processing and obtain a fee waiver or

media classification regarding a Freedom of Information Act (hereinafter “FOIA”) request filed

May 3, 2021. It seeks public records that Plaintiff had earlier sought from the Department

through other means, that other media outlets have sought from the Department, and which have

been requested by Members of Congress, all to no avail. As alleged in the Complaint, Defendant

United States Department of the Interior (hereinafter “the Department” or “Interior”) denied

Plaintiff’s request for expedited processing and classified requester as a commercial user on May

5, 2021.

        Plaintiff’s FOIA request sought information broadly related to the ethics waivers and

recusals of Senior Counselor to the Secretary Elizabeth Klein. The public record shows that

Klein, a one-time candidate for Deputy Secretary of the Interior whose announced appointment
           Case 1:21-cv-01247-JEB Document 8-1 Filed 05/27/21 Page 2 of 7




was withdrawn by the White House,1 has several potential conflicts of interest related to her prior

position at the New York University School of Law’s State Energy and Environmental Impact

Center (“the Impact Center”). Both Klein and her employer (the Impact Center) provided legal

representation and assistance to at least seventeen states and the District of Columbia, including

on “particular matters” adverse to the Department. Given the tremendous public interest in the

ethics of those appointed to the highest levels of office, the urgency in informing the public of

real and potential ethical conflicts, and Plaintiff’s proven ability to widely disseminate

information, Plaintiff respectfully asks this Court to enjoin the Department from relying upon

unreasoned and facially improper bases to delay the processing of the request at issue.

    II.      ARGUMENT

          The Freedom of Information Act grants this Court the power to “enjoin the agency from

withholding agency records and to order the production of any agency records improperly

withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B). An agency denial of a request for

expedited processing is subject to immediate judicial review. 5 U.S.C. § 552(a)(6)(E)(iii). This

Court has granted preliminary injunctions in FOIA cases where the records at issue have been

requested to inform an imminent public debate. See Center for Public Integrity v. U.S. Dep’t of

Defense 411 F.Supp.3d 5, 10 (D.D.C. 2019).

          This Court must evaluate four factors in deciding whether to grant the Motion for a

Preliminary Injunction: the movant’s likelihood of success on the merits, potential irreparable

harm, the balance of the hardships of the parties, and the public interest. See Winter v. Natural

Res. Def. Council, Inc., 129 S.Ct. 365, 555 U.S. 7 (2008). In cases where the party opposing a



1
 Juliet Eilperin and Joshua Partlow, “White House pulls nominee for Interior’s No. 2 post after
opposition from centrists,” Washington Post, March 23, 2021,
https://www.washingtonpost.com/climate-environment/2021/03/23/interior-klein-murkowski/.
          Case 1:21-cv-01247-JEB Document 8-1 Filed 05/27/21 Page 3 of 7




motion for a preliminary injunction is the federal government, the third and fourth elements

merge. Nken v. Holder, 556 U.S. 418, 435 (2009).

   1. The Plaintiff is Likely to Succeed on the Merits.

        The D.C. Circuit has suggested, but not held, “that a likelihood of success is an

independent, free-standing requirement for a preliminary injunction,” See Sherley v. Sebelius,

644 F.3d 388, 396 (D.C. Cir. 2011), citing Davis v. Pension Benefit Guaranty Corp., 571 F.3d

1288, 1296 (2009), accord Guedes v. Bureau Of Alcohol, Tobacco, Firearms, 920 F.3d 1, 10

(D.C. Cir. 2019). “While the probability of success on the merits is a factor to be considered on a

motion for preliminary injunction, such an application does not involve a final determination of

the merits, but rather the exercise of a sound judicial discretion on the need for interim relief.”

See Industrial Bank of Washington v. Tobriner, 405 F.2d 1321, 1324 (D.C. Cir. 1968), citing

Public Service Commission of Wisconsin v. Wisconsin Telephone Co., 289 U.S. 67, 70, 53 S.Ct.

514, 515, 77 L.Ed. 1036 (1933).The sole issue of this Motion is whether the Plaintiff is entitled

to expedited processing. See Landmark Legal Fund v. E.P.A., 910 F. Supp.2d 270, 274 (D.D.C.

2012)

        The FOIA further requires an agency to provide expedited processing “in cases in which

the person requesting the records demonstrates a compelling need.” 5 U.S.C. § 552(a)(6)(E)(i)(I).

A compelling need means “with respect to a request made by a person primarily engaged in

disseminating information, urgency to inform the public concerning actual or alleged Federal

Government activity.” 5 U.S.C. § 552(a)(6)(E)(v)(II).

        Plaintiff is, as stated in the FOIA request at issue in this case, an organization primarily

engaged in disseminating information with a track record of having its findings published in

major newspapers and industry journals. Further, as explained supra, there is an urgency to
          Case 1:21-cv-01247-JEB Document 8-1 Filed 05/27/21 Page 4 of 7




release these records in an expeditious manner as nearly every major Department decision is, in

some way, clouded by the both the potential for and actual occurrence of conflicts by a senior

official within the Department. Plaintiff’s FOIA request is made by a party primarily engaged in

disseminating information and there is an urgency to inform the public of both alleged Federal

Government activity. Plaintiff has met the requirements for expedited processing and is entitled

to expedited processing.

    2. Plaintiff Will Be Irreparably Harmed by Delayed Processing.

        Both Energy Policy Advocates and the public will be irreparably harmed without the

requested preliminary injunction. It is well-settled in this Circuit that the loss or abridgment of

constitutionally-protected rights for even minimal periods of time constitutes irreparable harm

per se. Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290, 299 (D.C. Cir. 2006),

citing Elrod v. Burns, 427 U.S. 347 (1976). Although the D.C. Circuit has differentiated statutory

rights arising under FOIA from First Amendment rights arising under the Constitution, there is

no basis for believing that the loss of statutory rights is any less of a per se irreparable injury

than the loss of Constitutional rights. Center for Nat. Sec. Studies v. Dept. of Justice, 331 F.3d

918 (D.C. Cir. 2003). Even assuming the loss or abridgment of a statutory right under FOIA was

not an irreparable injury per se, the D.C. Circuit has suggested that a “clear threat to a statutory

right… can easily be categorized as an impending irreparable injury.” Bannercraft Clothing

Company v. Renegotiation Board, 466 F.2d 345, 356 (D.C. Cir. 1972).

        The records sought in this request will provide crucial insight into the propriety of on-

going decision-making within the Department. Ms. Klein’s position as Senior Counselor to the

Secretary casts a shadow of ethical conflict on all decisions issued by the Secretary’s Office.

Plaintiff states on information and belief that it was the first party to request these records, but
         Case 1:21-cv-01247-JEB Document 8-1 Filed 05/27/21 Page 5 of 7




that other parties have subsequently also requested them. If the Department is permitted to slow-

walk the instant request on the complex processing track, especially in the absence of any

reasoned explanation for doing so and in the face of extraordinary public interest, Energy Policy

Advocates and the public at large will be irreparably harmed as they remain in the dark as to the

propriety of major Interior decisions. The potential for irreparable harm is great without the

release of these records. Any decision impacted by Ms. Klein’s conflict of interest has the

potential to irreparably harm many and cannot be easily undone. See Protect Democracy Project,

Inc. v. U.S. Dep’t of Def., 263 F.Supp.3d 293, 301 (D.D.C. 2017).

       Further, despite the potential of great harm to a large number of persons, Plaintiff

specifically is harmed by the failure to receive expedited processing as it loses the ability to

break new stories. As a nonprofit engaged in disseminating information, every request for

expedited processing denied – especially in the absence of any legitimate explanation or

reasoning on the part of the government — delegitimizes the Plaintiff and impedes its ability to

be a leader in the field of energy and environmental news.

   3. The Balance of the Hardships and the Public Interest Favor the Plaintiff.

       The balance of the hardships and the public interest merge in actions where the

Government is the opposing party. Guedes, 920 F.3d at 10 (citing Nken v. Holder, 556 U.S. 418,

435 (2009). The hardship on the Department in minimal in this case. The records requested are

presumably few in number and located within one office of the Department. The Defendant is

not being tasked with an onerous burden, but rather with producing a limited number of

documents that are not subject to any FOIA exemption.

       The public interest uniquely favors Plaintiff here as “[t]here is public benefit in the

release of information that adds to citizens’ knowledge” of government operations. Ctr. To
            Case 1:21-cv-01247-JEB Document 8-1 Filed 05/27/21 Page 6 of 7




Prevent Gun Handgun Violence v. U.S. Dep’t of Treasury, 49 F.Supp.2d 3, 5 (D.D.C. 1999). The

Supreme Court acknowledges “[t]he basic purpose of FOIA is to ensure an informed citizenry,

vital to the function of a democratic society, needed to check against corruption and to hold the

governors accountable to the governed.” N.L.R.B. v. Robbins Tire & Rubber Co., 437 U.S. 214,

242 (1978). Plaintiff’s request concerns ethics records of a senior Department official involved in

major decision-making within the Department. The public has a right to know whether or not

senior officials are making conflicted decisions, and whether they disclosed conflicts in their

ethics vetting process; the public is harmed on a daily basis as more decisions are made without

ethical clarity.

    III.      CONCLUSION

           For the foregoing reasons, Plaintiff asks this Court to order the Department to begin

expedited processing of this request immediately. Alternatively, EPA requests this Court enjoin

the Defendant from relying upon its erroneous and unreasoned decision not to grant expedited

processing.

                                         Respectfully submitted this the 27th day of May, 2021,

                                         ENERGY POLICY ADVOCATES
                                         By Counsel

                                         /s/Matthew D. Hardin
                                         Matthew D. Hardin, D.C. Bar No. 1032711
                                         Hardin Law Office
                                         1725 I Street NW, Suite 300
                                         Washington, DC 20006
         Case 1:21-cv-01247-JEB Document 8-1 Filed 05/27/21 Page 7 of 7




                                      Certificate of Service

       I hereby certify that on this the 27th day of May 2021, I will file the foregoing with the

Court’s CM/ECFG system, which will electronically provide notice to all counsel of record.

Because the defendant has not yet appeared by counsel, I will also deposit a true and correct

copy of the foregoing into the U.S. Mail, via trackable “Priority Mail” with postage prepaid,

addressed as follows:

                        U.S. Attorney’s Office
                        Attn.: Civil Process / URGENT
                        555 4th Street NW
                        Washington, DC 20001

       A cover letter explaining the circumstances that necessitated service by mail will be

enclosed, and the letter will further request the name and contact information for assigned

defense counsel.


                                      /s/Matthew D. Hardin
                                      Matthew D. Hardin, D.C. Bar No. 1032711
                                      Hardin Law Office
                                      1725 I Street NW, Suite 300
                                      Washington, DC 20006
